Exhibit 10.1

TAX PROTECTION AGREEMENT

THIS TAX PROTECTION AGREEMENT (this “Agreement”) is made and entered into as of
February 8, 2017 by and among WHEELER REIT, L.P., a Virginia limited partnership
(the “Partnership”), WHEELER REAL ESTATE INVESTMENT TRUST, INC., a Maryland
corporation (the “REIT”), and JON S. WHEELER, a resident of the Commonwealth of
Virginia (the “Contributor”).

WHEREAS, pursuant to those certain Contribution and Subscription Agreements,
dated as of November 10, 2016 (the “Contribution Agreements”), Multiple
Holdings, LLC, Woodside Capital, LLC, SMS Management, LLC, and P&W SC/GA
Properties I Management, LLC, in each of which the Contributor owns an interest
(the “Contributor Holding Companies”) and the Contributor, have contributed (the
“Contribution”), as applicable, their membership interests in South Main Street
Associates, LLC, a Virginia limited liability company (“South Main”), and P&W
SC/GA Properties I, LLC, a Virginia limited liability company (“P&W”), to the
Partnership in exchange for common partnership units of the Partnership (the
“Units”);

WHEREAS, it is intended for federal income tax purposes that the Contribution
for Units will be treated as an assets-over merger, pursuant to Treasury
Regulations § 1.708-1(c)(3)(i), with the Partnership as the “continuing
partnership” and South Main and P&W each treated as making a tax-deferred
contribution of all its assets and liabilities to the Partnership in exchange
for Units under Section 721 of the Internal Revenue Code of 1986, as amended
(the “Code”), and immediately thereafter, making a liquidating distribution of
the Units to their respective members;

WHEREAS, in consideration for the Contributor and the Contributor Holding
Companies making the Contribution, the parties desire to enter into this
Agreement regarding certain tax matters as set forth herein; and

WHEREAS, the REIT and the Partnership desire to evidence their agreement
regarding amounts that may be payable in the event of certain actions being
taken by the Partnership regarding the disposition of certain of the contributed
assets and regarding certain minimum debt obligations of the Partnership and its
subsidiaries.

NOW, THEREFORE, in consideration of the promises and the mutual representations,
warranties, covenants and agreements contained herein and in the Contribution
Agreements, the parties hereto hereby agree as follows:

ARTICLE 1

DEFINITIONS

To the extent not otherwise defined herein, capitalized terms used in this
Agreement have the meanings ascribed to them in the Partnership Agreement (as
defined below).

“Accounting Firm” has the meaning set forth in Section 3.2.

“Agreement” has the meaning set forth in the Preamble.

 

1



--------------------------------------------------------------------------------

“Closing Date” means the closing date of the Contribution.

“Code” has the meaning set forth in the Preamble.

“Gain Limitation Property” means (i) each of the properties and assets
identified on Schedule 2.1(a) hereto as a Gain Limitation Property; (ii) any
direct or indirect interest owned by the Partnership in any entity that owns an
interest in a Gain Limitation Property, if the disposition of that interest
would result in the recognition of Protected Gain by the Protected Partner; and
(iii) any other property that the Partnership directly or indirectly receives
that is in whole or in part a “substituted basis property” as defined in Section
7701(a)(42) of the Code with respect to a Gain Limitation Property.

“Partnership” has the meaning set forth in the Preamble.

“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of November 16, 2012, as amended, and
as the same may be further amended in accordance with the terms thereof.

“Partnership Interest Consideration” has the meaning set forth in Section
2.1(a).

“Protected Gain” shall mean the gain that would be allocable to and recognized
by the Protected Partner (including any such gain allocable to the Protected
Partner through one or more pass-through entities in which the Protected Partner
owns an interest) for federal income tax purposes under Section 704(c) of the
Code in the event of the sale of a Gain Limitation Property in a fully taxable
transaction. The initial amount of Protected Gain with respect to the Protected
Partner shall be determined as if the Partnership sold each Gain Limitation
Property in a fully taxable transaction on the Closing Date for consideration
equal to the Section 704(c) Value of such Gain Limitation Property on the
Closing Date, and is set forth on Schedule 2.1(a) hereto. Gain that would be
allocated to the Protected Partner upon a sale of a Gain Limitation Property
that is “book gain” (for example, any gain attributable to appreciation in the
actual value of the Gain Limitation Property following the Closing Date or any
gain resulting from reductions in the “book value” of the Gain Limitation
Property following the Closing Date) shall not be considered Protected Gain. As
used in this definition, “book gain” is any gain that would not be required
under Section 704(c) of the Code and the applicable regulations to be specially
allocated to the Protected Partner for federal income tax purposes.

“Protected Partner” means the Contributor and any person who (i) acquires Units
from the Protected Partner in a transaction in which gain or loss is not
recognized in whole or in part and in which such transferee’s adjusted basis for
federal income tax purposes is determined in whole or in part by reference to
the adjusted basis of the Protected Partner in such Units, (ii) has notified the
Partnership of its status as the Protected Partner and (iii) provides all
documentation reasonably requested by the Partnership to verify such status, but
excludes any person that ceases to be the Protected Partner pursuant to this
Agreement.

 

2



--------------------------------------------------------------------------------

“Section 704(c) Value” means the fair market value of any Gain Limitation
Property as of the Closing Date, as determined by the Partnership and as set
forth next to each Gain Limitation Property on Schedule 2.1(b) hereto.
Notwithstanding the preceding sentence, with respect to each Gain Limitation
Property, the Section 704(c) Value shall not exceed the “Maximum Agreed Value”
set forth next to each Gain Limitation Property on Schedule 2.1(b) hereto.

“Subsidiary” means any entity in which the Partnership owns a direct or indirect
interest that owns a Gain Limitation Property on the Closing Date or that
thereafter is a successor to the Partnership’s direct or indirect interests in a
Gain Limitation Property.

“Successor Corporation” has the meaning set forth in Section 2.1(b).

“Tax Protection Period” means the period commencing on the Closing Date and
ending at 12:01 AM on November 10, 2023.

“Units” has the meaning set forth in the Recitals.

ARTICLE 2

RESTRICTIONS ON DISPOSITIONS OF

GAIN LIMITATION PROPERTIES

2.1 Restrictions on Disposition of Gain Limitation Properties.

(a) The Partnership agrees for the benefit of the Protected Partner, for the
term of the Tax Protection Period, not to directly or indirectly sell, exchange,
transfer, or otherwise dispose of a Gain Limitation Property or any interest
therein, without regard to whether such disposition is voluntary or involuntary,
in a transaction that would cause the Protected Partner to recognize any
Protected Gain.

Without limiting the foregoing, the term “sale, exchange, transfer or
disposition” by the Partnership shall be deemed to include, and the prohibition
shall extend to:

 

  (i) any direct or indirect disposition by any direct or indirect Subsidiary of
any Gain Limitation Property or any interest therein;

 

  (ii) any direct or indirect disposition by the Partnership of any Gain
Limitation Property (or any direct or indirect interest therein) that is subject
to Section 704(c)(1)(B) of the Code and the Treasury Regulations thereunder; and

 

  (iii) any distribution by the Partnership to a Protected Partner (or any
pass-through entity or disregarded entity in which the Protected Partner owns an
interest) that is subject to Section 737 of the Code and the Treasury
Regulations thereunder.

 

3



--------------------------------------------------------------------------------

Without limiting the foregoing, a disposition shall include any transfer,
voluntary or involuntary, by the Partnership or any Subsidiary in a foreclosure
proceeding, pursuant to a deed in lieu of foreclosure, or in a bankruptcy
proceeding.

Notwithstanding the foregoing, this Section 2.1 shall not apply to a voluntary,
actual disposition by the Protected Partner (or any entity in which the
Protected Partner owns an interest) of Units in connection with a merger or
consolidation of the Partnership pursuant to which (1) the Protected Partner (or
any entity in which the Protected Partner owns an interest) is offered as
consideration for the Units either cash or property treated as cash pursuant to
Section 731 of the Code (“Cash Consideration”) or partnership interests and the
receipt of such partnership interests would not result in the recognition of
gain for federal income tax purposes by the Protected Partner (including any
such gain allocable to the Protected Partner through one or more pass-through
entities in which the Protected Partner owns an interest) (“Partnership Interest
Consideration”); (2) the Protected Partner (or any entity in which the Protected
Partner owns an interest) has the right to elect to receive solely Partnership
Interest Consideration in exchange for his or its Units, and the continuing
partnership has agreed in writing to assume the obligations of the Partnership
under this Agreement; (3) no Protected Gain is recognized by the Partnership as
a result of any partner of the Partnership receiving Cash Consideration; and
(4) the Protected Partner (or any entity in which the Protected Partner owns an
interest) elects or is deemed to elect to receive solely Cash Consideration.

(b) Notwithstanding the restriction set forth in this Section 2.1, the
Partnership and any Subsidiary may dispose of any Gain Limitation Property (or
any interest therein) if such disposition qualifies as a “like-kind exchange”
under Section 1031 of the Code, or an involuntary conversion under Section 1033
of the Code, or other transaction (including, but not limited to, a contribution
of property to any entity that qualifies for the non-recognition of gain under
Section 721 or Section 351 of the Code, or a merger or consolidation of the
Partnership with or into another entity (a “Successor Corporation”)) that, as to
each of the foregoing, does not result in the recognition of any taxable income
or gain to the Protected Partner (including any such taxable income or gain
allocable to the Protected Partner through one or more pass-through entities in
which the Protected Partner owns an interest) with respect to any of the Units;
provided, however, that in the case of a “like-kind exchange” under Section 1031
of the Code, if such exchange is with a “related party” within the meaning of
Section 1031(f)(3) of the Code, any direct or indirect disposition by such
related party of the Gain Limitation Property or any other transaction prior to
the expiration of the two (2) year period following such exchange that would
cause Section 1031(f)(1) of the Code to apply with respect to such Gain
Limitation Property (including by reason of the application of Section
1031(f)(4) of the Code) shall be considered a violation of this Section 2.1 by
the Partnership.

 

4



--------------------------------------------------------------------------------

ARTICLE 3

REMEDIES FOR BREACH

3.1 Monetary Damages. In the event that the Partnership breaches its obligations
set forth in Article 2, with respect to the Protected Partner, the Protected
Partner’s sole remedy shall be to receive from the Partnership, and the
Partnership shall pay to the Protected Partner as damages, an amount equal to:
(i) the aggregate federal, state, and local income taxes incurred by the
Protected Partner with respect to the Protected Gain that is allocable to such
Protected Partner under the Partnership Agreement (including any such Protected
Gain allocable to the Protected Partner through one or more pass-through
entities in which the Protected Partner owns an interest) as a result of the
disposition of the Gain Limitation Property, plus (ii) an amount equal to the
aggregate federal, state, and local income taxes payable by the Protected
Partner as a result of the receipt of any payment required under this
Section 3.1.

For purposes of computing the amount of federal, state, and local income taxes
required to be paid by the Protected Partner, (i) any deduction for state income
taxes payable as a result thereof actually allowed in computing federal income
taxes shall be taken into account, and (ii) the Protected Partner’s tax
liability shall be computed using the highest federal, state and local marginal
income tax rates that would be applicable to the Protected Partner’s taxable
income (taking into account the character and type of such income or gain),
including, if applicable, the net investment income tax, for the year with
respect to which the taxes must be paid, without regard to any deductions,
losses or credits that may be available to the Protected Partner that would
reduce or offset its actual taxable income or actual tax liability if such
deductions, losses or credits could be utilized by the Protected Partner to
offset other income, gain or taxes of the Protected Partner, either in the
current year, in earlier years, or in later years.

3.2 Process for Determining Damages. If the Partnership has breached or violated
any of the covenants set forth in Article 2 (or the Protected Partner asserts
that the Partnership has breached or violated any of the covenants set forth in
Article 2), the Partnership and the Protected Partner agree to negotiate in good
faith to resolve any disagreements regarding any such breach or violation and
the amount of damages, if any, payable to the Protected Partner under
Section 3.1. If any such disagreement cannot be resolved by the Partnership and
the Protected Partner within sixty (60) days after the receipt of notice from
the Partnership of such breach and the amount of income to be recognized by
reason thereof (or, if applicable, receipt by the Partnership of an assertion by
the Protected Partner that the Partnership has breached or violated any of the
covenants set forth in Article 2), the Partnership and the Protected Partner
shall jointly retain a regionally recognized independent public accounting firm
(“an Accounting Firm”) to act as an arbitrator to resolve as expeditiously as
possible all points of any such disagreement (including, without limitation,
whether a breach of any of the covenants set forth in Article 2, has occurred
and, if so, the amount of damages to which the Protected Partner is entitled as
a result thereof, determined as set forth in Section 3.1). All determinations
made by the Accounting Firm with respect to the resolution of any breach or
violation of any of the covenants set forth in Article 2 and the amount of
damages payable to the Protected Partner under Section 3.1 shall be final,
conclusive and binding on the Partnership and the Protected Partner. The fees
and expenses of any Accounting Firm incurred in connection with any such
determination shall be shared equally by the Partnership and the Protected
Partner, provided that if the amount determined by the Accounting Firm to be
owed by the Partnership to the

 

5



--------------------------------------------------------------------------------

Protected Partner is more than five percent (5%) higher than the amount proposed
by the Partnership to be owed to the Protected Partner prior to the submission
of the matter to the Accounting Firm, then all of the fees and expenses of any
Accounting Firm incurred in connection with any such determination shall be paid
by the Partnership and if the amount determined by the Accounting Firm to be
owed by the Partnership to the Protected Partner is more than five percent (5%)
less than the amount proposed by the Partnership to be owed to the Protected
Partner prior to the submission of the matter to the Accounting Firm, then all
of the fees and expenses of any Accounting Firm incurred in connection with any
such determination shall be paid by the Protected Partner.

3.3 Required Notices; Time for Payment. In the event that there has been a
breach of Article 2, the Partnership shall provide to the Protected Partner
notice of the transaction or event giving rise to such breach not later than at
such time as the Partnership provides to the Protected Partner the IRS Schedule
K-1 to the Partnership’s federal income tax return for the year of such
transaction. All payments required to be made under this Article 3 to the
Protected Partner shall be made to the Protected Partner on or before April 15
of the year following the year in which the gain recognition event giving rise
to such payment took place; provided that, if the Protected Partner is required
to make estimated tax payments that would include such gain (taking into account
all available safe harbors), the Partnership shall make a payment to the
Protected Partner on or before the due date for such estimated tax payment and
such payment from the Partnership shall be in an amount that corresponds to the
amount of the estimated tax being paid by the Protected Partner at such time as
a result of the gain recognition event. In the event of a payment made after the
date required pursuant to this Section 3.3, interest shall accrue on the
aggregate amount required to be paid from such date to the date of actual
payment at a rate equal to the “prime rate” of interest, as published in the
Wall Street Journal (or if no longer published there, as announced by Citibank)
effective as of the date the payment is required to be made.

ARTICLE 4

SECTION 704(C) METHOD AND ALLOCATIONS

Notwithstanding any provision of the Partnership Agreement, the Partnership
shall use the “traditional method” under Treasury Regulations Section 1.704-3(b)
for purposes of making all allocations under Section 704(c) of the Code with
respect to any Gain Limitation Property.

ARTICLE 5

AMENDMENT OF THIS AGREEMENT; WAIVER OF CERTAIN PROVISIONS

5.1 Amendment. This Agreement may not be amended, directly or indirectly
(including by reason of a merger between either the Partnership or the REIT and
another entity) except by a written instrument signed by the REIT, the
Partnership, and the Protected Partner to be subject to such amendment.

5.2 Waiver. Notwithstanding the foregoing, upon written request by the
Partnership, the Protected Partner, in his sole discretion, may waive the
payment of any damages that are otherwise payable to the Protected Partner
pursuant to Article 3 hereof. Such a waiver shall be effective only if obtained
in writing from the Protected Partner.

 

6



--------------------------------------------------------------------------------

ARTICLE 6

MISCELLANEOUS

6.1 Additional Actions and Documents. Each of the parties hereto hereby agrees
to take or cause to be taken such further actions, to execute, deliver, and file
or cause to be executed, delivered and filed such further documents, and will
obtain such consents, as may be necessary or as may be reasonably requested in
order to fully effectuate the purposes, terms and conditions of this Agreement.

6.2 Assignment. No party hereto shall assign its or his rights or obligations
under this Agreement, in whole or in part, except by operation of law, without
the prior written consent of the other parties hereto, and any such assignment
contrary to the terms hereof shall be null and void and of no force and effect.

6.3 Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Protected Partner and his successors and permitted
assigns, whether so expressed or not. This Agreement shall be binding upon the
REIT, the Partnership, and any entity that is a direct or indirect successor,
whether by merger, transfer, spin-off or otherwise, to all or substantially all
of the assets of either the REIT or the Partnership (or any prior successor
thereto as set forth in the preceding portion of this sentence), provided that
none of the foregoing shall result in the release of liability of the REIT and
the Partnership hereunder. The REIT and the Partnership covenant with and for
the benefit of the Protected Partner not to undertake any transfer of all or
substantially all of the assets of either entity (whether by merger, transfer,
spin-off or otherwise) unless the transferee has acknowledged in writing and
agreed in writing to be bound by this Agreement, provided that the foregoing
shall not be deemed to permit any transaction otherwise prohibited by this
Agreement.

6.4 Modification; Waiver. No failure or delay on the part of any party hereto in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the parties hereunder are cumulative
and not exclusive of any rights or remedies which they would otherwise have. No
modification or waiver of any provision of this Agreement, nor consent to any
departure by any party therefrom, shall in any event be effective unless the
same shall be in writing, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. No notice to
or demand on any party in any case shall entitle such party to any other or
further notice or demand in similar or other circumstances.

6.5 Representations and Warranties Regarding Authority; Noncontravention. Each
of the REIT and the Partnership has the requisite corporate or other (as the
case may be) power and authority to enter into this Agreement and to perform its
respective obligations hereunder. The execution and delivery of this Agreement
by each of the REIT and the Partnership and the performance of each of its
respective obligations hereunder have been duly authorized by all necessary
trust, partnership, or other (as the case may be) action on the part of each of
the REIT and the Partnership. This Agreement has been duly executed and
delivered by each of the REIT and the Partnership and constitutes a valid and
binding obligation of each of the REIT and the

 

7



--------------------------------------------------------------------------------

Partnership, enforceable against each of the REIT and the Partnership in
accordance with its terms, except as such enforcement may be limited by
(i) applicable bankruptcy or insolvency laws (or other laws affecting creditors’
rights generally) or (ii) general principles of equity. The execution and
delivery of this Agreement by each of the REIT and the Partnership do not, and
the performance by each of its respective obligations hereunder will not,
conflict with, or result in any violation of (i) the Partnership Agreement or
(ii) any other agreement applicable to the REIT and/or the Partnership, other
than, in the case of clause (ii), any such conflicts or violations that would
not materially adversely affect the performance by the Partnership and the REIT
of their obligations hereunder.

6.6 Captions. The Article and Section headings contained in this Agreement are
inserted for convenience of reference only, shall not be deemed to be a part of
this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

6.7 Notices. All notices and other communications given or made pursuant hereto
shall be in writing, shall be deemed to have been duly given or made as of the
date delivered, mailed or transmitted, and shall be effective upon receipt, if
delivered personally, mailed by registered or certified mail (postage prepaid,
return receipt requested) to the parties at the following addresses (or at such
other address for a party as shall be specified by like changes of address) or
sent by electronic transmission to the telecopier number specified below:

 

(i)   

if to the Partnership or the REIT, to:

 

Wheeler Real Estate Investment Trust, Inc.

Riversedge North

2529 Virginia Beach Blvd.

Virginia Beach, VA 23452

 

With a copy to:

 

Haneberg, PLC

310 Granite Ave.

Richmond, Virginia 23226

Attn: Bradley A. Haneberg, Esq.

 

8



--------------------------------------------------------------------------------

(ii)   

if to the Protected Partner, to:

 

Jon S. Wheeler

Riversedge North

2529 Virginia Beach Blvd.

Virginia Beach, VA 23452

 

With a copy to:

 

Haneberg, PLC

310 Granite Ave.

Richmond, Virginia 23226

Attn: Bradley A. Haneberg, Esq.

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication which shall be hand delivered,
sent, mailed, telecopied or telexed in the manner described above, or which
shall be delivered to a telegraph company, shall be deemed sufficiently given,
served, sent, received or delivered for all purposes at such time as it is
delivered to the addressee (with the return receipt, the delivery receipt, or
(with respect to a telecopy or telex) the answerback being deemed conclusive,
but not exclusive, evidence of such delivery) or at such time as delivery is
refused by the addressee upon presentation.

6.8 Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and each of which
shall be deemed an original.

6.9 Governing Law. The interpretation and construction of this Agreement, and
all matters relating thereto, shall be governed by the laws of the Commonwealth
of Virginia, without regard to the choice of law provisions thereof.

6.10 Consent to Jurisdiction; Enforceability.

(a) This Agreement and the duties and obligations of the parties hereunder shall
be enforceable against any of the parties in the courts of the Commonwealth of
Virginia. For such purpose, each party hereto and the Protected Partner hereby
irrevocably submits to the nonexclusive jurisdiction of such courts and agrees
that all claims in respect of this Agreement may be heard and determined in any
of such courts.

(b) Each party hereto hereby irrevocably agrees that a final judgment of any of
the courts specified above in any action or proceeding relating to this
Agreement shall be conclusive and may be enforced in other jurisdictions by suit
on the judgment or in any other manner provided by law.

 

9



--------------------------------------------------------------------------------

6.11 Severability. If any part of any provision of this Agreement shall be
invalid or unenforceable in any respect, such part shall be ineffective to the
extent of such invalidity or unenforceability only, without in any way affecting
the remaining parts of such provision or the remaining provisions of this
Agreement.

6.12 Costs of Disputes. Except as otherwise expressly set forth in this
Agreement, the nonprevailing party in any dispute arising hereunder shall bear
and pay the costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) incurred by the prevailing party or parties in
connection with resolving such dispute.

6.13 Enforcement by Protected Partners. The Protected Partner is the beneficiary
of this Agreement and shall be able to enforce this Agreement as if they were
parties to this Agreement.

[Signatures appear on following page]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the REIT, the Partnership and the Contributor have caused
this Agreement to be signed by their respective officers, general partners, or
delegates thereunto duly authorized all as of the date first written above.

 

WHEELER REAL ESTATE INVESTMENT TRUST, INC., a Maryland corporation By:  

/s/ Jon S. Wheeler

  Jon S. Wheeler   President & CEO

WHEELER REIT, L.P.,

a Virginia limited partnership

  By:   Wheeler Real Estate Investment Trust, Inc., a Maryland corporation By:  

/s/ Jon S. Wheeler

  Jon S. Wheeler

 

11



--------------------------------------------------------------------------------

Schedule 2.1(a)

Gain Limitation Properties and Estimated Initial Protected Gain for the
Protected Partner

 

Gain Limitation Property

   Estimated Initial Amount of
Protected Gain Allocable to
Protected Partner      Estimated Portion of
Estimated Initial Amount of
Protected Gain Allocable to
Protected Partner  that is
Section 1250 Recapture   South Main Street Associates, LLC   

Berkley Shopping Center

   $ 85,986       $ 56,153    P&W SC/GA Properties I, LLC   

Sangaree Plaza

   $ 159,528       $ 107,215   

Tri-County Plaza

   $ 115,466       $ 72,287      

 

 

    

 

 

 

Total

   $ 360,980       $ 235,655      

 

 

    

 

 

 

 

12



--------------------------------------------------------------------------------

Schedule 2.1(b)

Maximum 704(c) Value to be Used in Computing Protected Gain

 

Gain Limitation Property

   fair market value of the
Gain Limitation Property as
of the Closing Date
(Section  704(c) Value)      Maximum Agreed Value   South Main Street
Associates, LLC   

Berkley Shopping Center

   $ 4,241,000       $ 4,241,000    P&W SC/GA Properties I, LLC   

Sangaree Plaza

   $ 6,265,000       $ 6,265,000   

Tri-County Plaza

   $ 4,500,000       $ 4,500,000   

 

13